[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



Exhibit 10.5K
ENZYME SUPPLY AGREEMENT
THIS ENZYME SUPPLY AGREEMENT, including the exhibits attached hereto (the
“Agreement”), effective as of November 1, 2012 (the “Effective Date”), is made
and entered into by and between Codexis, Inc., a Delaware corporation, having a
place of business at 200 Penobscot Drive, Redwood City, California 94063, United
States of America (“Codexis”), Arch Pharmalabs Limited, a corporation organized
and existing under the laws of India having a place of business at H wing, 4th
Floor, Tex Centre, Chandivali, Mumbai, 400072, India (“Arch”), and solely for
the purpose of terminating the CLI Agreement and the CLI MOU (as each such term
is defined below) in Section 16.13 below, Codexis Laboratories India Private
Limited, a corporation organized and existing under the laws of India having a
place of business at G-01, Prestige Loka, 7/1 Brunton Road, Bangalore – 560 025,
India (“Codexis India”). Codexis and Arch each may be referred to herein
individually as a “Party,” or collectively as the “Parties.”
WHEREAS, Codexis has proprietary rights in certain enzymes, chemical synthesis
and biocatalysis process technology, and possesses certain valuable business
and/or technical knowledge, information, and/or expertise, relating to
enzymatically catalyzed manufacturing processes;
WHEREAS, Arch has expertise and facilities for the manufacture of bulk
pharmaceutical active ingredients and/or intermediates thereof by chemical
synthetic routes;
WHEREAS, Codexis and Arch entered into that certain Enzyme and Product Supply
Agreement effective as of February 16, 2010 (as amended from time to time, the
“2010 Codexis Supply Agreement”), together with that certain Memorandum of
Understanding for Transfer Pricing and Royalty Calculation effective as of
February 16, 2010 (as amended from time to time, the “2010 Codexis MOU” and
together with the 2010 Codexis Supply Agreement, the “2010 Codexis Agreements”);
WHEREAS, Codexis India and Arch entered into that certain Product Supply
Agreement effective as of February 16, 2010 (as amended from time to time, the
“2010 CLI Supply Agreement”), together with that certain Memorandum of
Understanding for Transfer Pricing and Royalty Calculation effective as of
February 16, 2010 (as amended from time to time, the “2010 CLI MOU” and together
with the 2010 Codexis Supply Agreement, the “2010 CLI Agreements” and
collectively with the 2010 Codexis Agreements, the “2010 Arch Agreements”); and
WHEREAS, the Parties, and Codexis India desire to terminate the 2010 Arch
Agreements and the Parties desire to enter into this Agreement whereby Codexis
desires to grant certain rights to Arch to use proprietary technology of Codexis
and supply certain proprietary enzymes to Arch for the purpose of manufacturing,
promoting and marketing bulk active pharmaceutical ingredients and/or
intermediates thereof for sale by Arch to Customers, as more fully set forth in
this Agreement.

68701.10
MPDOCS01/68701.16

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
1.DEFINITIONS
As used in this Agreement, the following terms are defined as indicated:
1.1    “2010 Arch Agreements” shall have the meaning set forth in the Recitals.
1.2    “2010 CLI Agreements” shall have the meaning set forth in the Recitals.
1.3    “2010 CLI MOU” shall have the meaning set forth in the Recitals.
1.4    “2010 CLI Supply Agreement” shall have the meaning set forth in the
Recitals.
1.5    “2010 Codexis Agreements” shall have the meaning set forth in the
Recitals.
1.6    “2010 Codexis MOU” shall have the meaning set forth in the Recitals.
1.7    “2010 Codexis Supply Agreement” shall have the meaning set forth in the
Recitals.
1.8    “Affiliate” shall mean, in respect of any Party or Third Party, any
entity that is controlled by, controls, or is under common control with such
Party (or Third Party) on or after the Effective Date, as the case may be, but
only for so long as such entity remains an Affiliate under this Section 1.8. For
purposes of this Section 1.8, the term “control” means (a) direct or indirect
ownership of more than fifty percent (50%) of the voting interest in the entity
in question, or more than fifty percent (50%) interest in the income of the
entity in question; provided, however, that, if local law requires a minimum
percentage of local ownership of greater than fifty percent (50%), control will
be established by direct or indirect beneficial ownership of one hundred percent
(100%) of the maximum ownership percentage that may, under such local law, be
owned by foreign interests, or (b) possession, directly or indirectly, of the
power to direct or cause the direction of management or policies of the entity
in question (whether through ownership of securities or other ownership
interests, by contract or otherwise).
1.9    “Active Pharmaceutical Ingredient(s)” or “APIs” shall mean chemicals used
in the manufacture of drugs and do not include intermediates used in the
manufacture of such chemicals.
1.10    “Applicable Law” shall mean all laws, statutes, ordinances, codes,
rules, and regulations that have been enacted by a Government Authority and are
in force as of the Effective Date or come into force during the Term, in each
case to the extent that the same are applicable to the performance by the
Parties of their respective obligations under this Agreement.
1.11    “Arch Bio-Chemical Improvements” shall have the meaning set forth in
Section 11.1.2.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



1.12    “Arch Chemical Improvements” shall mean any discovery, contribution,
method, finding, or improvement, whether or not patentable, and all related
intellectual property that is individually or jointly conceived, invented,
reduced to practice, or developed by Arch and/or its Affiliates in connection
with this Agreement using solely chemistry steps without involving any
bio-chemical conversion and which do not relate to any Codexis IP Rights,
Codexis Process or Codexis Enzymes.
 
1.13    “Business Day” shall mean any day that is not a Saturday or a Sunday or
a day on which the New York Stock Exchange is closed.
1.14    “Buy-Out Event” shall mean any of the following events: (a) Codexis
filing for bankruptcy or insolvency under Applicable Law (in which case the
Buy-Out Event shall apply to all Codexis Enzymes which Codexis was supplying to
Arch as of the date of such filing); (b) expiration (but not early termination)
of the Term of this Agreement (in which case the Buy-Out Event shall apply only
to the Codexis Enzyme(s) for which Codexis’ obligation to supply to Arch have
expired); (c) failure by Codexis to supply Codexis Enzyme pursuant to the terms
of this Agreement; and (d) Codexis determines that it is not commercially
feasible to supply Codexis Enzyme in accordance with the terms of this Agreement
(in which case the Buy-Out Event shall apply only to the Codexis Enzyme(s) which
Codexis made such determination pursuant to Section 4.1(a)).
1.15    “Calendar Quarter” shall mean the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31; provided, however, that (a) the first Calendar Quarter of the Term
shall extend from the Effective Date to the end of the first complete Calendar
Quarter thereafter; and (b) the last Calendar Quarter of the Term shall end upon
the expiration or termination of this Agreement.
1.16    “cGMP” shall mean the current Good Manufacturing Practices regulations
and implementing guidelines and General Biological Products Standards
promulgated by the FDA and published at 21 CFR §§ 210, 211 and 610, as such
regulations may be amended from time to time, and by the European Commission as
set out in Directive 91/356 EEC of the Commission of the European Communities as
may be amended from time to time and all relevant foreign equivalents, to the
extent such regulations apply to “API intermediates” and/or “API Bulk Drug” as
defined in QA7 of the Quality Guidelines of the International Conference on
Harmonization.
1.17     “Claim” shall have the meaning set forth in Section 13.1 or 13.2, as
applicable.
1.18     “Codexis Enzyme” shall mean, on a Product-by-Product basis, the
respective enzyme(s) set forth on Exhibit 1.18 as of the Effective Date or added
at any time during the Term pursuant to an amendment of Exhibit 1.18 made in
accordance with Section 16.9.
1.19    “Codexis Enzyme-Related Restrictions” shall have the meaning set forth
in Section 2.15.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



1.20     “Codexis India” shall have the meaning set forth in the Preamble.
1.21     “Codexis IP Rights” shall mean, on a Product-by-Product basis, any
technology, Information, expertise, know-how, trade secrets, Patents and/or
other intellectual property rights (excluding any trademarks) Controlled by
Codexis and/or its Affiliates and necessary for or otherwise used in the
manufacture of Product.
1.22    “Codexis Process” shall mean, on a Product-by-Product basis, any process
and/or method(s) of use of a Codexis Enzyme, including without limitation, any
in vitro biochemical conversion of a chemical substrate into the respective
Product catalyzed by the respective Codexis Enzyme, or any analog or homolog
thereof, developed or supplied by or on behalf of Codexis pursuant to this
Agreement. For avoidance of doubt, the Codexis Process shall not include any
Arch Chemical Improvements.
1.23    “Confidential Information” shall mean any Information of a confidential
and/or proprietary nature, including without limitation the know-how,
information, invention disclosures, patent applications, proprietary materials
and/or techniques, economic information, business or research strategies,
purchase orders (and any information included therein), trade secrets, and
material embodiments thereof, disclosed by a Party to the other Party in written
form marked “confidential,” or in oral form if summarized in a writing marked
“confidential” and delivered to the Receiving Party within thirty (30) days
after such oral disclosure. For purposes of this Agreement, any and all Codexis
Enzymes and Codexis Processes shall be deemed to be Confidential Information of
Codexis.
1.24    “Control” shall mean, with respect to an intellectual property right,
possession of the ability, whether arising by ownership or license, to grant a
license or sublicense as provided for in this Agreement under such right, or,
with respect to an item, possession of the ability, whether arising by ownership
or license, to transfer such item as provided for in this Agreement, in each
case, without violating the terms of any written agreement with any Third Party.
1.25    “Customers” shall mean those Third Parties that Arch sells or otherwise
transfers Products to.
1.26    “Disclosing Party” shall have the meaning set forth in Section 10.1.
1.27    “Disputes” shall have the meaning set forth in Section 14.1.
1.28    “Enzyme Specification” shall have the meaning set forth in Section
2.142.3.
1.29    “FDA” shall mean the U.S. Food and Drug Administration and any successor
agency.
1.30    “Government Authority” shall mean any supranational, national, regional,
state or local government, court, governmental agency, authority, board, bureau,
instrumentality, regulatory body, or other government entity, including without
limitation any of the foregoing that is involved in the granting of approvals,
licenses, registrations, or authorizations for commercialization of the Product
and/or of drug product containing the Product.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



1.31    “Information” shall mean data, results, inventories, information,
inventions, know-how, processes, machines, trade secrets, techniques, methods,
developments, materials, or compositions of matter or other information of any
type or kind.
1.32    “Manufacturing Facility” shall mean any site or plant in which Arch
manufactures Product in accordance with the provisions of this Agreement.
1.33     “Non-Codexis Process” shall mean, on a Product-by-Product basis, in
whole or in part, any chemical and/or manufacturing methods, processes,
procedures, and/or techniques (excluding Codexis Process), which are
individually or jointly conceived, invented, reduced to practice, or developed
by Arch and/or its Affiliates, in connection with this Agreement, whether
patentable or not, and any improvements and/or modifications thereto, in each
case as necessary for or otherwise used in the manufacture of Product.
1.34    “Non-Exclusive Relationship” shall have the meaning set forth in Section
4.2.
1.35    “Option” shall have the meaning set forth in Section 15.5.
1.36    “Patent” shall mean: (a) issued letters patent, including extensions,
supplemental protection certificates, registrations, confirmations, reissues,
reexaminations or renewals thereof; and (b) pending applications, including any
provisional applications, converted provisional applications, continuing
prosecution applications and continuation, divisional, or continuation-in-part
applications thereof, for any of the foregoing.
1.37    “Products” shall mean the API and intermediate products set forth on
Exhibit 1.37 as of the Effective Date or added at any time during the Term
pursuant to an amendment of Exhibit 1.37 made in accordance with Section 16.9.
1.38     “Purchase Order” shall have the meaning set forth in Section 2.7.
1.39    “Receiving Party” shall have the meaning set forth in Section 10.1.
1.40    “Rolling Requirement Forecast” shall have the meaning set forth in
Section 2.6.
1.41    “Term” shall have the meaning set forth in Section 15.1.
1.42    “Third Party” (and with its correlative meaning, “Third Parties”) shall
mean any party other than Codexis, Arch, or an Affiliate of either Codexis or
Arch.
2.    ENZYME PURCHASE AND SUPPLY; LICENSE GRANTS
2.1    Codexis Enzymes. Subject to the terms and conditions of this Agreement,
including without limitation Section 4.1, on a Product-by- Product basis, Arch
(and its Affiliates) shall purchase exclusively from Codexis (or its Affiliates)
quantities of applicable Codexis Enzyme sufficient to enable Arch (or its
Affiliates) to manufacture the respective Products. Subject to Section 4.1,
Codexis (and its Affiliates) shall not supply Codexis Enzymes to any other Third
Party for purposes of

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



manufacturing Products and Arch (and its Affiliates) shall not acquire any
enzyme for use in the manufacture of Products from any Third Party.
Notwithstanding the foregoing,
Codexis (or its Affiliates) may supply [***] to any Third Party, [***] to [***]
and [***] to [***].
2.2    License Grants to Arch. Subject to the terms and conditions of this
Agreement, Codexis hereby grants to Arch on a Product-by-Product basis, during
the Term a non-exclusive, non-sublicensable and non-transferable (subject to
Section 16.6) license under the Codexis IP Rights to use the Codexis Enzyme(s)
and/or Codexis Process(es) solely to manufacture Products for sale by Arch to
Arch Customers.
2.3    Enzyme Specification. The specification for each Codexis Enzyme (each, an
“Enzyme Specification”) is as set forth in Exhibit 2.14. All Codexis Enzymes
supplied by Codexis hereunder shall comply with the applicable Enzyme
Specification.
2.4    Supply Obligation of Codexis. Subject to the terms and conditions of this
Agreement, during the Term, Codexis shall supply (or have supplied by its
designees) Codexis Enzymes to Arch to be used by Arch solely in the manufacture
of Products.
2.5    New or Improved Enzymes. On a Product-by-Product basis, Codexis shall
provide Arch with its projected commercial availability date for any improved
Codexis Enzyme(s) for existing Product(s) at least [***] prior to Codexis’
projected ability to manufacture at least [***] of each such Codexis Enzyme and
upon designation by Codexis, such improved Codexis Enzyme shall be added to
Exhibit 1.18 and fall within the definition of Codexis Enzyme.
2.6    Rolling Requirement Forecasts. On a Product-by-Product basis, at least
thirty (30) days prior to the beginning of each Calendar Quarter, Arch shall
provide Codexis a written forecast of Arch’s expected requirements for each of
the Codexis Enzyme(s) based on Arch’s good faith projected sales of Products,
during the following twelve (12) calendar months broken down by calendar months,
and which shall include projected order dates, quantities, shipping dates, and
quality standards (as applicable) (each, an “Rolling Requirement Forecast”).
2.7    Purchase Orders. Each of the Codexis Enzyme(s) shall be ordered by Arch
by written purchase order delivered by email (or by any other means agreed by
the Parties), in a form to be mutually agreed by the Parties (each, a “Purchase
Order”). No communications (oral, electronic, written or otherwise) between the
Parties in respect of any purchase or supply of Codexis Enzymes shall be binding
on the Parties except to the extent such communication is embodied in a document
signed by each Party. At least three (3) months prior to the earliest desired
date of delivery, Arch shall place binding Purchase Orders for each of the
Codexis Enzyme(s) reasonably consistent with the Rolling Requirement Forecast.
Codexis shall have five (5) Business Days to accept or reject each Purchase
Order and if Codexis does not respond within such five (5) Business Days then
the Purchase Order is deemed rejected.
2.8    Codexis Enzyme Supply. Codexis shall ensure that the timing and delivery
of supply of Codexis Enzyme is consistent with the Rolling Requirement Forecast.
Codexis, at its sole cost and expense, will validate, manufacture and supply the
Codexis Enzymes in accordance with

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



the applicable Enzyme Specification, and will be responsible for all necessary
and useful requirements therefor, including without limitation ensuring
sufficient manufacturing capacity, employing appropriate equipment, facilities
and personnel, implementing cost reduction plans, and complying with all
Applicable Laws.
2.9        Conflicts. To the extent that there is any conflict or inconsistency
between this Agreement and any Rolling Requirement Forecast or Purchase Order,
the terms of this Agreement shall govern unless otherwise agreed to in writing
by the Parties. For clarity, no term or condition added by Arch to a Purchase
Order shall be binding on Codexis unless such term or condition is specifically
agreed to by Codexis in writing signed by a duly authorized officer of Codexis.
2.10    Delivery and Storage of Codexis Enzymes. Subject to Section 2.7, Codexis
shall deliver to Arch the amount of each of the Codexis Enzyme(s) specified in
each Purchase Order no later than the dates specified therein; provided, that
Codexis shall not be required to deliver such amount prior to three (3) months
after receiving such Purchase Order. All Codexis Enzyme shall be shipped by
Codexis FCA Origin (Incoterms 2010) at Codexis’ manufacturer’s facility, and
risk of loss shall pass to Arch upon such delivery. Codexis shall ship Codexis
Enzymes under appropriate packaging and storage conditions. Codexis shall
provide any documentation required for shipment of Supplied Enzymes. Arch agrees
to store all Codexis Enzymes in accordance with the storage requirements
provided by Codexis to and Arch shall bear any and all costs arising from
failure to comply with such storage requirements, including without limitation,
any payments required for additional quantities of Codexis Enzymes purchased by
Arch due to such failure.
2.11    Inspection of Codexis Enzyme. Codexis Enzymes shall be shipped with a
mandatory certificate of analysis as per customary industry practice. Arch shall
have ten (10) days to inspect each shipment and provide a written rejection of
any shipment of Codexis Enzyme on the basis that such Codexis Enzyme does not
comply with the applicable Enzyme Specification. In the event that Codexis
receives a written notice of rejection from Arch, subject to Section 2.13,
Codexis shall replace such rejected Codexis Enzyme pursuant to Section 2.12. If
Arch fails to notify Codexis in writing of a rejection within such ten (10) day
period, the shipment of Codexis Enzyme shall be deemed accepted by Arch and
Codexis shall have no obligation to accept a return of or to replace such
shipment. In any event, Arch shall pay for such Codexis Enzymes as otherwise
provided herein and shall be entitled to, at its sole discretion, a credit or
refund of the properly rejected shipment at the time they are ultimately
rejected.
2.12    Replacement of Defective Codexis Enzyme. In the event that Codexis
receives a written notice of rejection from Arch in accordance with Section
2.11, Codexis (or its designee) shall, at the sole cost and expense of Codexis,
replace any shipment of such rejected Codexis Enzyme, including without
limitation disposal of such rejected Codexis Enzyme, within sixty (60) days
after receiving Arch’s written notice of rejection. For clarity, the foregoing
right shall not limit any other remedy available at law or in equity. Arch shall
keep such defective Codexis Enzyme at its premises until receipt of Codexis’
instruction for Arch to return or otherwise dispose of such defective Codexis
Enzyme. Notwithstanding anything to the contrary, Codexis shall have no
obligation to replace any shipment of Codexis Enzyme or part thereof pursuant to
this Section 2.12 or issue a refund or credit pursuant to Section 2.11 in the
event Codexis can establish that there was

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



no defect or such defect occurred after delivery of such shipment of Codexis
Enzyme. Codexis shall in good faith provide details to Arch of test methods that
are customarily employed by Codexis to check the purity and quality of Codexis
Enzyme supplied to Arch. In the case of a marginal Enzyme Specification failure
or non-compliance, the relevant Codexis Enzyme can be offered to Arch for use at
a higher loading rate in the production process than dictated by the standard
recipe. Under such cases, if there is increased inconvenience to Arch in use of
such Codexis Enzyme then a reduced price will be agreed to by the Parties that
reflects the increased usage and inconvenience.
2.13    Disputes. If Codexis disputes Arch’s right to reject all or part of any
shipment of any Codexis Enzyme as set forth in Section 2.11, Codexis shall
notify Arch within ten (10) days after receipt of Arch’s written notice of such
rejection. Such dispute shall be resolved by a Third Party within thirty (30)
days of such notice. Such Third Party shall have expertise in the area of
biocatalysis, the identity of whom shall be mutually agreed upon by the Parties,
and the appointment of whom shall not be unreasonably delayed or conditioned by
either Party. The determination of such Third Party with respect to all or part
of any shipment of any Codexis Enzyme shall be final and binding upon the
Parties. The Third Party’s scope of review and decision shall be strictly
limited to the reasons given by Arch in rejecting the shipment or part thereof,
and such Third Party may not consider any alleged defects or reasons beyond the
alleged defects and reasons given by Arch. For the avoidance of doubt, if such
Third Party determines that the reasons given by Arch in rejecting the shipment
or part thereof were not proper, then no refund or credit shall be due to Arch
under Section 2.11, even if such Third Party determines that the shipment was
defective on other, independent bases. The fees and expenses of such Third Party
shall be paid by the Party against which the determination is made.
Notwithstanding anything to the contrary in this Article 2, Codexis shall
continue delivering Codexis Enzyme(s) pursuant to the terms of this Agreement
and Arch shall pay for Codexis Enzymes, including without limitation replacement
of any defective Codexis Enzyme, pursuant to the terms of this Agreement during
the dispute resolution process set forth in this Section 2.13.
2.14    [INTENTIONALLY OMITTED.]
2.15    Audit Rights. During the Term and for a period of three (3) years
thereafter, Arch shall permit an independent technical consultant selected by
Codexis but agreed to by Arch, such agreement not to be unreasonably withheld or
delayed, to have access to Arch’s records and books, and to review Arch’s
manufacturing process for Product using Codexis Enzyme, at the applicable
Manufacturing Facility(ies) in order to (a) conduct an independent assessment of
the performance of the Codexis Process and (b) to verify that Arch has not (i)
used, sold, transferred, or produced any Codexis Enzymes, Codexis Process or
technology relating to the Codexis Process, including without limitation the
Codexis IP Rights, in violation of the terms and conditions of this Agreement;
or (ii) reverse engineered or created any derivatives of, or made modifications
and/or improvements to the Codexis Enzyme or any DNA encoding it (the “Codexis
Enzyme-Related Restrictions”). Such records and books of accounting shall be
kept at Arch’s principal place of business. Such audit shall take place no more
than once every twelve (12) months during regular business hours, and upon not
less than ten (10) days’ written notice. Such independent auditor shall be
subject to confidentiality obligations, and such auditor shall not disclose
Confidential Information of Arch to Codexis except to the extent such
Confidential Information is related to the subject matter of such

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



audit. If such examination reveals that Arch has violated any Codexis
Enzyme-Related Restriction, Codexis shall have the right, in its sole
discretion, to terminate this Agreement pursuant to Section 15.2. The fees and
expenses of such assessment shall be paid by Codexis, unless the examination
results in a determination that Arch has violated any Codexis Enzyme-Related
Restriction, in which case Arch shall pay all reasonable costs and expenses
incurred by Codexis in the course of making such determination, including the
fees and expenses of such assessment.
  
3.    [INTENTIONALLY OMITTED.]
4.    NON-EXCLUSIVE RELATIONSHIP.
4.1    Conversion to Non-Exclusive Relationship. On a Product-by-Product basis,
the exclusive relationship set forth in Section 2.1 shall be converted to a
Non-Exclusive Relationship in the event of any of the following:
(a)    Upon written notice by Codexis to Arch that it is not commercially
feasible, in Codexis’ sole discretion, for Codexis to continue to supply any of
the respective Codexis Enzyme(s) to Arch pursuant to Article 2, and Codexis
provides ninety (90) days prior notice to Arch of such decision at any time
after the Effective Date, on a Product-by-Product basis; and/or
(b)    Upon written notice by either Party to the other Party upon a material,
uncured breach by the other Party that is not cured within thirty (30) days’
written notice of such breach, in which case any or all Products, as identified
by the non-breaching Party, shall be subject to a Non-Exclusive Relationship.
Notwithstanding anything in this Section 4.1 to the contrary, in the event that
Arch fails to purchase at least an aggregate [***] of Codexis Enzyme in any
[***] period, then Codexis shall have the right to sell the Codexis Enzymes to
an Affiliate and/or any Third Party for the manufacture of the Products.
4.2    “Non-Exclusive Relationship” shall mean, for the relevant Product,
notwithstanding Section 2.1, (i) Codexis shall have the right to sell/license
the Codexis Enzymes and Codexis Processes to any Third Party; (ii) Arch shall
have a corresponding right to procure the enzymes (other than Codexis Enzymes)
and processes (other than the Codexis Process) needed to manufacture such
Product from any Third Party; and (iii) without prejudice to above, with respect
to a right granted by one Party to the other Party under this Agreement, such
right may be granted to any Third Party in the first Party’s sole discretion.
For the avoidance of doubt, the establishment of a Non-Exclusive Relationship in
respect of any Product shall not affect the rights and obligations in respect of
any other Products.
4.3    Manufacture of [***]. In the event that Arch encounters production
problems in the manufacture of [***], Arch shall have the right to temporarily
source [***] from Third Parties, where such [***] has been manufactured without
the use of any Supplied Enzyme; provided that

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



in such event, (a) Arch works diligently to resolve such production problems as
soon as practicable and (b) Arch pays Codexis [***] for every kilogram of such
[***] that is sourced from a Third Party.
5.    [INTENTIONALLY OMITTED.]
6.    MARKETING OF PRODUCTS
6.1    Diligence by Arch. Arch shall use commercially reasonable efforts to
market and sell Products to Customers.
6.2    Prices and Terms of Sale. Arch shall decide, in its sole discretion, the
selling price of Products to be sold to Customers
6.3    [INTENTIONALLY OMITTED.]
6.4    [INTENTIONALLY OMITTED.]
7.    REGULATORY FILINGS AND COMPLIANCE
7.1    Arch’s Regulatory Responsibilities. Arch shall be solely responsible for
and shall carry out and complete all regulatory updates and filings necessary to
obtain the consent of any Government Authorities (including without limitation
the FDA) to the extent required in order to ensure that Arch and/or Codexis’ use
of any Codexis Enzymes and/or Codexis Processes to manufacture, have
manufactured, use, sell, offer for sale, import, export, and/or otherwise
distribute Products for use in a drug product to be marketed in India complies
with all Applicable Law and such updates and filings shall be in Arch’s name and
owned exclusively by Arch. Arch shall designate as confidential in any such
regulatory filings any Confidential Information of Codexis contained therein,
and Arch shall make requests under Applicable Law for confidential treatment
covering such Confidential Information. Arch shall, in its sole discretion,
determine any matters regarding the regulatory strategy of Product(s) to be sold
to Customers.
7.2    Codexis’ Regulatory Responsibilities. Codexis will provide to Arch (a)
all documentation Controlled by Codexis and/or its Affiliates requested by the
relevant Government Authorities necessary for approvals; and (b) all reasonable
assistance as requested by Arch, in order to permit Arch and/or its Affiliates
to make the filings contemplated in Section 7.1. In particular, Codexis shall
provide Arch with all the documents and information required for registrations,
at health authorities and for GMO registration, if required under Applicable
Law, including without limitation the full description of stability data,
toxicological data, certificates of analysis and material safety data sheets, in
each case, solely to the extent applicable to the applicable Codexis Enzyme used
in each Codexis Process.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



7.2.1    Regulatory Reports. Arch shall notify Codexis within a commercially
reasonable period of time of any regulatory filing, or license application
related to the manufacture, use, sale, import, export and/or other distribution
of any Product during the Term.
8.    [INTENTIONALLY OMITTED.]
9.    PAYMENTS
9.1    [INTENTIONALLY OMITTED.]
9.2    Enzyme Supply by Codexis.
9.2.1    Subject to the adjustments set forth in Section 9.2.2 of this Agreement
and the last sentence of this Section 9.2.1, on a Codexis Enzyme-by-Codexis
Enzyme basis, Arch shall pay to Codexis [***] per kilogram of Codexis Enzyme or
such other amount as may be agreed to in writing by the Parties; provided, a
[***] surcharge will be applied to each delivery of Codexis Enzyme that is
requested to be delivered to Arch in less than [***]. The Parties agree that on
each anniversary of the Effective Date, the Parties shall mutually agree on a
new price for the Codexis Enzymes for the subsequent [***] period.
9.2.2    In the event that the specific activity, as measured by Codexis, of any
Codexis Enzyme supplied to Arch varies by more than [***] percent ([***]%) from
the specific activity set forth in the applicable Enzyme Specification, the
transfer price for such Codexis Enzyme shall be adjusted to reflect the change
in the amount of such Codexis Enzyme that will be required to produce the
relevant Product(s). For example, if the specific activity is (a) lower by more
than [***] percent ([***]%) from the applicable Enzyme Specification, resulting
in a requirement to use [***] percent ([***]%) more Codexis Enzyme to
manufacture the same amount of Product(s), then the selling price for such
Codexis Enzyme shall be decreased by [***] percent ([***]%) and (b) higher by
more than [***] percent ([***]%) from the applicable Enzyme Specification,
resulting in a requirement to use [***] percent ([***]%) less Codexis Enzyme to
manufacture the same amount of Product(s), then the selling price for such
Codexis Enzyme shall be increased by [***] percent ([***]%).
9.2.3    Arch shall pay Codexis within ninety (90) days of delivery of each
shipment of Codexis Enzyme hereunder. All payments made by Arch to Codexis for
Codexis Enzymes shall be free of offsets, deductions, or withholdings of any
kind for any and all taxes, duties, or other similar fees and/or penalties
levied by any Government Authority, which taxes, duties, fees and/or penalties,
if any, shall be borne solely by Arch. Notwithstanding, if any order of any
income tax authority specifies deduction of tax at source on account of income
tax payable by Codexis, the amount computed at the rate specified in the said
order shall be withheld and deposited in government account as per Applicable
Law.
9.3    Purchase of Existing Inventory. On the Effective Date, Arch shall
purchase from Codexis all existing inventory of enzymes supplied by Codexis
under the 2010 Codexis Supply

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Agreement, including enzymes that have been used to manufacture Arch Products
(and work in process towards Arch Products) (as such term is defined in the 2010
Codexis Supply Agreement) that are in inventory at Arch and its Affiliates as of
such date. The transfer price for such enzymes shall equal [***] per kilogram of
enzyme (or enzyme equivalent) minus any amounts previously paid by Arch to
Codexis for such enzymes.
9.4    Late Payment Interest. Any payment under the terms and conditions of this
Agreement made after the date such payment is due and payable shall bear
interest as of the day after the date such payment was due and payable and shall
continue to accrue such interest until such payment is made at a rate equal to
the lesser of either (a) two percent (2%) above the prime rate as reported by
Federal Reserve Bank of New York, located in New York, New York, as of the date
such payment was due and payable, or (b) the maximum rate permitted by
Applicable Law.
10.    CONFIDENTIALITY
10.1    In General. In connection with this Agreement each Party (the
“Disclosing Party”) may provide to the other Party (the “Receiving Party”),
Confidential Information.
10.2    Non-Disclosure and Non-Use. The Receiving Party shall maintain the
Confidential Information of the Disclosing Party in confidence, shall not
disclose such Confidential Information to any Third Party, and shall not use
such Confidential Information for any purpose except as expressly permitted
under the terms and conditions of this Agreement. Notwithstanding the previous
sentence, the Receiving Party may disclose the Confidential Information of the
Disclosing Party solely on a “need to know basis” to its Affiliates and its
officers, directors, employees, legal counsel, contractors and agents, and
independent legal counsel, each of whom prior to disclosure must be bound by
obligations of nondisclosure and non-use no less restrictive than the
obligations set forth in this Article 10; provided, however, that, in each of
the above situations, the Receiving Party shall remain responsible for any
failure by any person or entity who receives Confidential Information pursuant
to this Section 10.2 to treat such Confidential Information as required under
this Article 10. The Receiving Party shall take the same degree of care that the
Receiving Party uses to protect its own confidential and proprietary information
of a similar nature and importance, but in no event shall such care be less than
reasonable care.
10.3    Exceptions. The obligations of non-disclosure and non-use under Section
10.2 will not apply as to particular Confidential Information of a Disclosing
Party to the extent that such Confidential Information: (a) is at the time of
receipt, or thereafter becomes, through no fault of the Receiving Party or its
Affiliates, published or publicly known or available; (b) is known by the
Receiving Party or its Affiliates at the time of receiving such information, as
evidenced by competent written records; (c) is hereafter furnished to the
Receiving Party or its Affiliates by a Third Party without breach of a duty to
the Disclosing Party; or (d) is independently discovered or developed by the
Receiving Party or its Affiliates without use of, application of, access to, or
reference to Confidential Information of the Disclosing Party, as evidenced by
competent written records.
10.4    Disclosure Required by Law. Disclosure of Confidential Information shall
not be precluded if such disclosure (a) is in response to a valid order, or
required under the regulations, of

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



a court or other governmental body; or (b) is required by Applicable Law;
provided, however, that the Receiving Party first has given reasonable prior
notice to the Disclosing Party and at the Disclosing Party’s request, the
Receiving Party cooperates with the Disclosing Party’s efforts, as applicable,
to obtain a protective order limiting the extent of such disclosure and
requiring that the Confidential Information so disclosed be used only for the
purposes for which such order was issued or as required by such Applicable Law.
10.5    Remedies. The Receiving Party agrees that its obligations under this
Article 10 are necessary and reasonable to protect the Disclosing Party’s
business interests and that the unauthorized disclosure or use of Confidential
Information of the Disclosing Party will cause irreparable harm and significant
injury, the degree of which may be difficult to ascertain. The Receiving Party
further acknowledges and agrees that in the event of any actual or threatened
breach of this Article 10, the Disclosing Party may have no adequate remedy at
law and, accordingly, that the Disclosing Party will have the right to seek an
immediate injunction, without an obligation to post a bond or any similar
security, enjoining any breach or threatened breach of this Article 10, as well
as the right to pursue any and all other rights and remedies available at law or
in equity for such breach or threatened breach.
10.6    Agreement Terms. The existence of, and the terms and conditions of, this
Agreement shall be Confidential Information of each of the Parties, and subject
to the terms of this Article 10; provided, however, that (x) each Party may
disclose this Agreement, in confidence, (i) to legal, scientific and financial
advisors and (ii) in connection with any proposed legal transaction involving
the disclosing Party in the form of mergers, offerings, acquisitions, fundings
and investments; and (y) each Party may disclose this Agreement, in its entirety
or with portions redacted, as may be required by Applicable Law, including but
not limited to filing of this Agreement with the Securities and Exchange
Commission (and, for the avoidance of doubt, if any such disclosure or filing is
made on a non-confidential basis then the portions disclosed or filed shall no
longer be deemed Confidential Information).
10.7    Survival. All obligations of non-disclosure and non-use imposed pursuant
to the terms and conditions of this Article 10 shall survive expiration or
termination of this Agreement and continue in full force and effect for a period
of ten (10) years after the effective date of such expiration or such
termination.
11.    INTELLECTUAL PROPERTY
11.1    Ownership by Codexis.
11.1.1    As between the Parties, subject only to the licenses set forth in
Article 2, Codexis shall retain all right, title and interest in, to and under
the Codexis IP Rights, Codexis Process, each and every Codexis Enzyme.
11.1.2    Arch hereby assigns to Codexis all its right, title, and interest in,
to, and under any and all discovery, invention, contribution, method, finding,
or improvement, whether or not patentable, and all related intellectual
property, including without limitation Patents and know-how,

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



that is conceived, reduced to practice, or otherwise developed by Arch or an
Affiliate of Arch, either solely or jointly with Codexis and/or a Third Party,
during the Term that relates to the Codexis IP Rights, Codexis Process and/or
any Codexis Enzyme (collectively, the “Arch Bio-Chemical Improvements”). Arch
and its Affiliates agree to cooperate with Codexis, at Codexis’ reasonable
request and expense, in the preparation of any patent application claiming any
subject matter within such inventions and intellectual property rights.
11.1.3    Codexis, at its own expense, shall have the sole right, but not the
obligation, to file applications for and to control the prosecution and
maintenance of the Codexis IP Rights, including without limitation any and all
intellectual property assigned by Arch to Codexis pursuant to Section 11.1.2,
except as otherwise expressly noted.
11.2    Ownership by Arch.
11.2.1    As between the Parties, subject only to the licenses set forth in
Article Error! Reference source not found., Arch shall retain all right, title
and interest in, to and under the Arch Chemical Improvements.
11.2.2    Arch, at its own expense, shall have the sole right, but not the
obligation, to file applications for and to control the prosecution and
maintenance of the intellectual property rights embodied in the Non-Codexis
Process and Arch Chemical Improvements.
11.3    Enforcement.
11.3.1    At any time during the Term, if a Party determines that a Third Party
is or may be infringing any Patent, or may have misappropriated any other right,
within the Codexis IP Rights, the Party making such determination shall promptly
provide written notice to the other Party thereof.
11.3.2    Codexis, at its expense, shall have the right, but not the obligation,
to enforce all rights (a) in the Codexis Enzyme(s) and/or Codexis Process(es and
any and all intellectual property rights therein, including without limitation
the Codexis IP Rights; and (b) with respect to any and all intellectual property
assigned by Arch to Codexis pursuant to Section 11.1.2.
11.3.3    In the event that Codexis enforces its rights pursuant to this Section
11.3, Arch and its Affiliates, if applicable, shall cooperate fully with Codexis
in such enforcement, including without limitation, by joining as a party
plaintiff and executing such documents as Codexis may reasonably request.
11.4    Attorney in Fact. If Codexis cannot obtain the signature of Arch or its
Affiliates, as applicable, on any document necessary to exercise its rights
under this Article 11, Arch and each of its Affiliates hereby irrevocably
designates and appoints Codexis and each of its duly authorized officers and
agents as Arch’s agent and attorney-in-fact, to act for, and on behalf of Arch,
to execute and file any such document to further exercise Codexis’ rights or
protections with the same force and effect as if executed and delivered by Arch
or its Affiliates. Exercise of the foregoing right shall be at the sole expense
of Codexis, and Codexis agrees to hold Arch and each of its Affiliates

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



harmless against any loss, liability, or expense that Arch may have to incur on
account of the exercise by Codexis of such right. This Section 11.4 shall not
apply with respect to the execution and/or filing of any document in the event
of any dispute between the Parties with respect to the ownership provision under
Section 11.1.2. If any document is executed and/or filed by Codexis on behalf of
Arch prior to any dispute between the two Parties on any matter contained in
Section 11.1, such document shall not bind Arch in any manner. On each occasion
of exercise of the right conferred in the first sentence of this Section 11.4,
Codexis agrees to provide a written notice to Arch within seven (7) days after
such exercise, containing material particulars of the document filed and/or
executed.
11.5    Allocation of Recovery. Any recovery awarded by a court of competent
jurisdiction or final resort in an unreversed, unappealed, or unappealable
decision or judgment from an action by Codexis to enforce any rights within the
Codexis IP Rights, including without limitation any and all intellectual
property assigned by Arch to Codexis pursuant to Section 11.1.2, shall be first
applied to reimburse Codexis’ and Arch’s unreimbursed expenses on pro-rata basis
in proportion to their expenses, including without limitation reasonable
attorney’s fees and court costs. Any remaining amount of such damages or other
monetary awards shall then be applied between the Parties in such action or
proceeding on a pro rata basis based upon the Parties’ respective out-of-pocket
expenses directly associated with such action or proceeding.
11.6    Termination for Patent Challenge. If Arch or any of its Affiliates
challenges in a court of competent jurisdiction or in any interference,
re-examination or opposition proceeding, the validity, scope or enforceability
of any Patent embodied in the Codexis Enzyme(s) and/or Codexis Process(es,
including without limitation the Codexis IP Rights, Codexis shall have the right
to terminate this Agreement immediately upon written notice to Arch provided in
accordance with Section 16.7. If Applicable Law prevents Codexis from
termination of this Agreement pursuant to this Section 11.6, Arch acknowledges
and agrees that Arch may retain the licenses granted under this Agreement;
provided, however, that the relationship between the Parties in respect of all
Products shall convert to a Non-Exclusive Relationship.
11.7    Third Party Claims. If, after the Effective Date, Arch becomes aware of
any claims made by Third Parties that such Third Party’s intellectual property
may be infringed by the use, manufacture, having manufactured, marketing,
selling, offering to sell, importing, exporting, and/or other distribution of
any Products, Arch shall promptly notify Codexis thereof. If, after the
Effective Date, Codexis becomes aware of any claims made by Third Parties that
such Third Party’s intellectual property rights may be infringed by the use,
manufacture, having manufactured, marketing, selling, offering to sell,
importing, exporting, and/or other distribution of any Codexis Enzymes or
Codexis Process, Codexis shall promptly notify Arch thereof. The Parties shall
meet and discuss in good faith steps to avoid any such potential infringement,
including without limitation whether to obtain rights to practice under such
Third Party-intellectual property, and, if so, which Party shall obtain such
rights and the terms of obtaining such rights and the relative sharing of the
costs thereof.
12.    REPRESENTATIONS, WARRANTIES AND COVENANTS

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



12.1    Representations and Warranties of Codexis. Codexis hereby represents and
warrants to Arch that as of the Effective Date:
12.1.3    Codexis is a corporation organized under the laws of Delaware and is
authorized to do business to the extent necessary to fulfill its obligations
hereunder;
12.1.4    Codexis has the full right and authority to enter into this Agreement,
and no consent or authorization not obtained prior to the Effective Date is
necessary to be obtained;
12.1.5    Codexis has obtained all licenses, authorizations, and permissions
necessary under Applicable Law for meeting and performing its obligations under
this Agreement and all such licenses, authorizations, and permissions are in
full force and effect;
12.1.6    Codexis Controls the Codexis IP Rights;
12.1.7    Codexis has not granted any right, license, or interest in, to, or
under the Codexis IP Rights that is inconsistent with the rights granted to Arch
hereunder;
12.1.8    to the knowledge of Codexis, there is no material impediment that
would prevent, preclude, or otherwise inhibit its ability to grant the rights
and licenses granted, or to perform its obligations, under this Agreement;
12.1.9    Codexis is not a party to any agreement that would prevent it from
granting the rights granted to Arch under this Agreement or performing its
obligations under this Agreement, and the execution, delivery, and performance
of this Agreement shall not violate, conflict with, or constitute a default
under any agreement (including without limitation its corporate charter or other
organizational documents) to which it is a party or to which it may be bound, or
to its knowledge any Applicable Laws or order of any court or other tribunal;
and
12.1.10    Codexis has not entered into any understanding, agreement or
amendment to any agreement or granted any right to any Third Party that would
conflict with the terms of this Agreement or the rights granted to Arch
hereunder.
12.2    Representations and Warranties of Arch. Arch hereby represents and
warrants to Codexis that as of the Effective Date:
12.2.4    Arch is a corporation organized under the laws of India and is
authorized to do business to the extent necessary to fulfill its obligations
hereunder;
12.2.5    Arch has the full right and authority to enter into this Agreement,
and no consent or authorization not obtained prior to the Effective Date is
necessary to be obtained;
12.2.6    Arch has obtained all licenses, authorizations, and permissions
necessary under Applicable Law for meeting and performing its obligations under
this Agreement and all such licenses, authorizations, and permissions are in
full force and effect;

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



12.2.7    to the knowledge of Arch, there is no material impediment that would
prevent, preclude, or otherwise inhibit its ability to grant the rights and
licenses granted, or to perform its obligations, under this Agreement;
12.2.8    Arch is not a party to any agreement that would prevent it from
granting the rights granted to Codexis under this Agreement or performing its
obligations under this Agreement, and the execution, delivery, and performance
of this Agreement shall not violate, conflict with, or constitute a default
under any agreement (including without limitation its corporate charter or other
organizational documents) to which it is a party or to which it may be bound, or
to its knowledge any Applicable Laws or order of any court or other tribunal;
and
12.2.9    Arch’s and its Affiliates’ Manufacturing Facilities and all
manufacturing facilities utilized by Arch or its Affiliates (a) are registered
with the appropriate Government Authorities and (b) in compliance with all
applicable Government Authority standards and Applicable Law.
12.3    Covenants of Codexis. Codexis hereby covenants that:
12.3.1    Codexis shall keep all licenses, authorizations, and permissions
necessary under Applicable Law for the meeting and performing of its obligations
under this Agreement in full force and effect during the Term;
12.3.2    except as otherwise permitted under this Agreement including without
limitation Sections 4.1, 4.2 and 2.2, Codexis shall not (i) buy or source any
Product from any Third Party and shall not make any purchase commitments with
respect to such Products to any such Third Party, (ii) on a Product-by-Product
basis, sell any Product to any Customer; and (iii) agree to sell the Products to
any Third Party; provided, however, that in the event that a Third Party
acquires Codexis and/or all or substantially all of Codexis’ pharmaceutical
business, the restriction set forth in clause (iii) above shall not apply to any
preexisting business of such acquirer and/or its Affiliates; provided further
that in such event, Codexis’ obligations to exclusively supply the Codexis
Enzymes to Arch shall remain in full force and effect.
12.3.3    Codexis shall at all times strictly comply with all Applicable Laws
from time to time in force including, without prejudice to the generality of the
foregoing, the provisions of the Foreign Corrupt Practices Act of 1977, as
amended, and rules and regulations relating to due and proper performance of its
duties and obligations under this Agreement;
12.3.4    each of the Codexis Enzymes shall conform to the applicable Enzyme
Specification therefor and be manufactured and supplied in accordance with
Applicable Law and be certified to be TSE/BSE free;
12.3.5    Codexis shall be solely responsible for its own taxes; and
12.3.6    Codexis shall not during the Term enter into any understanding,
agreement or amendment to any agreement or grant any right to any Third Party
that would conflict with the terms of this Agreement or the rights granted to
Arch hereunder.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



12.4    Covenants of Arch. Arch hereby covenants that:
12.4.1    Arch shall use Codexis Enzyme(s) and/or Codexis Process(es) solely for
the purpose of manufacture of the applicable Product(s) in India pursuant to
this Agreement;
12.4.2    Arch shall not (i) reverse engineer, deconstruct or in any way
determine, or attempt to reverse engineer, deconstruct or in any way determine,
the structure or composition of any Codexis Enzyme; or (ii) immobilize, modify
or otherwise create any derivative of any such Codexis Enzyme; or (iii) supply
and/or license any Codexis Enzyme to any Third Party; or (iv) do indirectly,
either through a Third Party or an Affiliate, or permit a Third Party or an
Affiliate to do any of the activities contained in (i) or (ii) above that Arch
itself agrees not to do, unless Arch exercises its option pursuant to the right
provided in Section 15.5 of this Agreement;
12.4.3    Arch shall protect and maintain the confidential and proprietary
nature of Codexis Enzymes, Codexis Processes and Codexis IP Rights and will take
measures and precautions to secure the Codexis IP Rights, Codexis Processes, and
each Codexis Enzyme in its exclusive custody and control against any loss,
damage, misuse and/or theft;
12.4.4    Arch shall keep all licenses, authorizations, and permissions
necessary under Applicable Law for the meeting and performing of its obligations
under this Agreement in full force and effect during the Term;
12.4.5    Arch shall at all times strictly comply with all Applicable Laws from
time to time in force including, without prejudice to the generality of the
foregoing, the provisions of the Drugs & Cosmetic Act 1940, prevailing Drugs
Price Control Order, Central Excises Act 1944, The Industries (Development &
Regulation) Act, 1951, the Foreign Corrupt Practices Act of 1977, as amended,
labour welfare legislation and the rules, regulations and notifications made or
issued thereunder, and import and/or export laws, rules and regulations relating
to due and proper performance of its duties and obligations under this
Agreement;
12.4.6    Arch shall be solely responsible for its own taxes; and
12.4.7    Arch shall not during the Term enter into any understanding, agreement
or amendment to any agreement or grant any right to any Third Party that would
conflict with the terms of this Agreement or the rights granted to Codexis
hereunder.
12.5    Limitation of Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
ARTICLE 12, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY, ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR USE, ANY
WARRANTY OF NON-INFRINGEMENT, OR ANY OTHER STATUTORY WARRANTY. EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES.
13.    INDEMNIFICATION AND INSURANCE

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



13.1    Arch Indemnification. Arch shall indemnify, defend, and hold Codexis and
its directors, officers, employees, agents, and Affiliates, harmless from and
against all Third Party claims, demands, damages, liabilities, losses, costs,
and expenses, including without limitation attorney’s fees (each, a “Claim”)
resulting from or arising out of (a) any breach by Arch of any of Arch’s
representations, warranties, or covenants under Article 12; (b) the use,
storage, handling, transportation, distribution, or any other disposition of any
Codexis Enzyme (while under the exclusive custody or control of Arch or any
Affiliate of Arch) by Arch or any Affiliate of Arch; or (c) the development,
testing, manufacture, use, exportation, storage, handling, transportation, sale,
marketing, distribution, or any other disposition of any Product (while under
the exclusive custody or control of Arch or any Affiliate of Arch) by Arch or
any Affiliate of Arch; provided, however, that Arch’s indemnification
obligations under this Section 13.1 shall not apply (i) to any such Claim
arising out of Codexis’ negligence or willful misconduct; (ii) to the extent
such Claim is the responsibility of Codexis under Section 13.2; or (iii) to the
extent that Arch has complied with all Applicable Laws and its rights and
obligations under this Agreement.
13.2    Codexis Indemnification. Codexis shall indemnify, defend, and hold Arch,
and its directors, officers, employees, agents, and Affiliates, harmless from
and against all Third Party claims, demands, damages, liabilities, losses,
costs, and expenses, including without limitation attorney’s fees (each, a
“Claim”) resulting from or arising out of (a) any breach by Codexis of any of
Codexis’ representations, warranties, or covenants under Article 12; or (b) the
development, testing, manufacture, use, sale, offer for sale, importation,
exportation, storage, handling, transportation, distribution, or any other
disposition of any Codexis Enzyme (while under the exclusive custody or control
of Codexis or any Affiliate of Codexis) by Codexis or any Affiliate of Codexis;
provided, however, that Codexis’ indemnification obligations under this Section
13.2 shall not apply (i) to any such Claim arising out of Arch’s negligence or
willful misconduct; (ii) to the extent such Claim is the responsibility of Arch
under Section 13.1; or (iii) to the extent that Codexis has complied with all
Applicable Laws and its rights and obligations under this Agreement.
13.3    Procedure. For purposes of this Article 13, the indemnified Party shall
give prompt written notice in accordance with Section 16.7 to the indemnifying
Party of any suits, claims, or demands by Third Parties or the indemnified Party
that may give rise to any Claim for which indemnification may be required under
this Article 13; provided, however, that failure to give such notice shall not
relieve the indemnifying Party of its obligation to provide indemnification
hereunder except if and to the extent that such failure materially affects the
ability of the indemnifying Party to defend the applicable suit, claim, or
demand. The indemnifying Party shall be entitled to assume the defense and
control of any such suit, claim, or demand of any Third Party at its own cost
and expense; provided, however, that the indemnified Party shall have the right
to be represented by its own counsel at its own cost in such matters. In the
event that the indemnifying Party declines to or fails to timely assume control
of any such suit, claim, or demand, the indemnified Party shall be entitled to
assume such control, conduct the defense of, and settle such suit, claim, or
action, all at the sole cost and expense of the indemnifying Party. Neither the
indemnifying Party nor the indemnified Party shall settle or dispose of any such
matter in any manner that would adversely affect the rights or interests of the
other Party without the prior written consent of the other Party, which shall
not be unreasonably withheld or delayed. Each Party shall cooperate with the
other Party and its counsel in the course of the defense of any such suit,
claim, or demand, such cooperation

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



to include, without limitation, using reasonable efforts to provide or make
available documents, information, and witnesses.
13.4    Insurance.
13.4.1    During the Term, each Party shall maintain, at its sole cost and
expense, the types of insurance with minimum limits as set forth in the
applicable table in Exhibit 13.4.1. Notwithstanding anything to the contrary in
Exhibit 13.4.1, each Party shall be required to maintain product liability
insurance with at least the following limits: (a) any limit mutually agreed to
by the Parties, (b) any limit required by a customer that requests to purchase
at least Three Million Dollars ($3,000,000) worth of Products collectively from
the Parties and their Affiliates in any one (1) year period, or (c) at the point
at which Parties and their Affiliates collectively have sold an aggregate amount
of at least Thirty Million Dollars ($30,000,000) worth of Products in any one
(1) year period, a combined single limit of not less than Ten Million Dollars
($10,000,000) per occurrence and in the aggregate.
13.4.2    Such insurance shall insure against all liability arising out of the
manufacture, use, sale, distribution, or marketing of Products. The insurance
will contain no more than an ordinary deductible. Such insurance shall be
primary, without regard to any other insurance the insured Party or any other
additional insured shall maintain or otherwise have in force. The Parties
acknowledge and agree that such insurance shall not be construed to create a
limit of either Party’s liability with respect to its indemnification
obligations under this Section 13.4. In the event that any of the required
policies of insurance are written on a claims made basis, then such policies
shall be maintained during the entire term of this Agreement and for a period of
not less than five (5) years following the termination or expiration of this
Agreement.
13.4.3    Each Party shall be named as an additional insured under the other
Party’s Commercial General Liability, Products Liability (as applicable) and
Umbrella insurance policies to the extent permitted under such policies. Such
additional insured status shall end upon the termination or expiration of this
Agreement unless the insuring Party’s policies are written on a claims made
basis, in which case such additional insured status shall continue for the
period of time that such insuring Party is required to maintain such insurance
under the terms of this Agreement.
13.4.4    Each Party will (a) furnish certificates of insurance to the other
Party evidencing the required insurance and additional insured status, as
applicable, prior to the Effective Date and upon request thereafter and (b)
provide the other Party with written notice at least thirty (30) days prior to
the cancellation, non-renewal or material change in such insurance that
materially adversely affects the rights of the other Party hereunder.
14.    DISPUTE RESOLUTION
14.1    Exclusive Dispute Resolution Mechanism. The Parties agree that the
procedures set forth in this Article 14 shall be the exclusive mechanism for
resolving any disputes, controversies, or claims (collectively, “Disputes”)
between the Parties that may arise from time

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



to time pursuant to this Agreement relating to either Party’s rights and/or
obligations hereunder that cannot be resolved through good faith negotiation
between the Parties.
14.2    Arbitration.
14.2.8    Any and all unresolved Disputes, except as set forth in Section 14.3
or Section 14.4, shall be exclusively and finally resolved by binding
arbitration.
14.2.9    Any arbitration concerning a Dispute shall be conducted in London,
unless otherwise agreed to by the Parties in writing. Each and any arbitration
shall be administered by the London Court of International Arbitration (“LCIA”),
and shall be conducted in accordance with LCIA Rules (the “Rules”), as such
Rules may be amended from time to time. All arbitration proceedings will be
conducted in the English language.
14.2.10    Within ten (10) days after receipt of an arbitration notice from a
Party, the Parties shall attempt in good faith to agree on a single neutral
arbitrator with relevant industry experience to conduct the arbitration. If the
Parties do not agree on a single neutral arbitrator within ten (10) days after
receipt of an arbitration notice, each Party shall select one (1) arbitrator
within fifteen (15) days after receipt of an arbitration notice and the two (2)
Party-selected arbitrators shall select a third arbitrator with relevant
industry experience to constitute a panel of three (3) arbitrators to conduct
the arbitration in accordance with the Rules. In the event that the two (2)
Party-selected arbitrators are unable to select the third arbitrator due to lack
of mutual consent, the Parties shall request the LCIA to appoint an independent
and qualified third arbitrator and an appointment made by LCIA pursuant to such
request shall be binding on both the Parties. In the event that only one of the
Parties selects an arbitrator within fifteen (15) days after receipt of an
arbitration notice, then such arbitrator shall be entitled to act as the sole
arbitrator to resolve the Dispute or any and all unresolved issues subject to
the arbitration. Each and every arbitrator of the arbitration panel conducting
the arbitration must and shall agree to render an opinion within twenty (20)
days after the final hearing before the panel.
14.2.11    The decision or award of the arbitrator(s) shall be final, binding,
and incontestable and may be used as a basis for judgment thereon in any
jurisdiction. To the full extent permissible under Applicable Law, the Parties
hereby expressly agree to waive the right to appeal from the decision of the
arbitrator(s), there shall be no appeal to any court or other authority
(government or private) from the decision of the arbitrator(s), and the Parties
shall not dispute nor question the validity of such decision or award before any
regulatory or other authority in any jurisdiction where enforcement action is
taken by the Party in whose favor the decision or award is rendered, except in
the case of fraud. The arbitrator(s) shall, upon the request of either Party,
issue a written opinion of the findings of fact and conclusions of law and shall
deliver a copy to each of the Parties. Each Party shall bear its own costs and
attorney’s fees, and the Parties shall equally bear the fees, costs, and
expenses of the arbitrator(s) and the arbitration proceedings; provided,
however, that the arbitrator(s) may exercise discretion to award costs,
including attorney’s fees, to the prevailing Party. Without limiting any other
remedies that may be available under Applicable Law, the arbitrator(s) shall
have no authority to award provisional remedies of any nature whatsoever, or
punitive, special, consequential, or any other similar form of damages except as
expressly set forth in Section 16.2.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



14.3    Preliminary Injunctions. Notwithstanding anything in this Agreement to
the contrary, and pursuant to Section 10.5, a Party may seek a temporary
restraining order or a preliminary injunction from any court of competent
jurisdiction in order to prevent immediate and irreparable injury, loss, or
damage on a provisional basis, pending the decision of the arbitrator(s) on the
ultimate merits of any Dispute.
14.4    Patent Disputes. Notwithstanding anything in this Agreement to the
contrary, any and all issues regarding the scope, construction, validity, and
enforceability of one or more Patents shall be determined in a court of
competent jurisdiction under the local patent laws of the jurisdictions having
issued the Patent or Patents in question.
14.5    Confidentiality. All proceedings and decisions of the arbitrator(s)
shall be deemed Confidential Information of each of the Parties, and shall be
subject to the terms and conditions of Article 10.
15.    TERM, TERMINATION and BUY-OUT RIGHT
15.1    Term. The term of this Agreement shall commence on the Effective Date
and continue in full force and effect on a Product-by-Product basis until
February 16, 2020, unless extended by mutual agreement of the Parties and/or
unless terminated at an earlier date in accordance with Sections 15.2 or 15.3
(the “Term”).
15.2    Termination for Cause. If a Party breaches any material term or
condition of this Agreement, the other Party may notify the breaching Party in
writing of such breach, in accordance with Section 16.7, setting forth the
nature of the breach in reasonable detail. If the breaching Party fails to cure
such breach (if curable) within thirty (30) days after the receipt of the
foregoing notice from the non-breaching Party, the non-breaching Party may
terminate this Agreement effective immediately upon delivery of a second written
notice to the breaching Party. Any breach by an Affiliate of Arch of any of the
terms and conditions of this Agreement shall constitute a breach of this
Agreement by Arch. In the event of a non-curable breach, the non-breaching Party
shall be entitled, in the non-breaching Party’s sole discretion, to immediately
terminate on a Product-by-Product basis or this Agreement in its entirety.
15.3    Termination for Insolvency. To the extent permitted under Applicable
Law, a Party may terminate this Agreement upon thirty (30) days written notice
to the other Party on or after the occurrence of any of the following events:
(a) the appointment of a trustee, receiver or custodian for all or substantially
all of the property of the other Party, or for any lesser portion of such
property, if the result materially and adversely affects the ability of the
other Party to fulfill its obligations hereunder, which appointment is not
dismissed within sixty (60) days; (b) the determination by a court or tribunal
of competent jurisdiction that the other Party is insolvent such that a Party’s
liabilities exceed the fair market value of its assets; (c) the filing of a
petition for relief in bankruptcy by the other Party on its own behalf, or the
filing of any such petition against the other Party if the proceeding is not
dismissed or withdrawn within sixty (60) days thereafter; (d) an assignment by
the other Party for the benefit of creditors; or (e) the dissolution or
liquidation of the other Party.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



15.4    Effect of Expiration or Termination.
15.4.1    Upon expiration of this Agreement, on a Product-by-Product basis,
pursuant to Section 15.1 (but not early termination), the licenses in respect of
such Product under Section 2.2 shall terminate unless Arch exercises the right
provided in Section 15.5 of this Agreement.
15.4.2    Upon expiration or termination of this Agreement by either Party for
any reason, each Party shall promptly return, or destroy and provide written
certification of such destruction by a duly authorized officer of such Party,
any and all Confidential Information of the other Party in such first Party’s
possession or control at the time of such expiration or termination, provided
however, if Arch is entitled to exercise its right under Section 15.5 and
exercised such right, then Arch shall not be required to return or destroy any
Confidential Information in Arch’s possession at the time of such expiration or
termination which Confidential Information is used to practice or exploit any
right acquired by the exercise of the Option pursuant to Section 15.5 below.
15.4.3    Expiration or termination of this Agreement for any reason shall not
(a) release any Party from any obligation that has accrued prior to the
effective date of such expiration or termination (including the obligation to
pay amounts accrued and due under this Agreement prior to the expiration or
termination date but which are unpaid or become payable thereafter), (b)
preclude any Party from claiming any other damages, compensation, or relief that
it may be entitled to upon such expiration or termination, or (c) terminate any
right to obtain performance of any obligation provided for in this Agreement
that shall survive expiration or termination.
15.5    Right to acquire Product license on the occurrence of any Buy-Out Event.
On the occurrence of any Buy-Out Event, Arch shall have the right, but not the
obligation, to acquire an irrevocable, royalty-free, perpetual and non-exclusive
license on a Product-by-Product basis, to Codexis IP Rights, Codexis Enzymes and
Codexis Process covering the manufacture of such Codexis Enzymes that are used
to further manufacture such Product for a one-time lump-sum consideration of
[***] (the “Option”). The Option shall expire in ninety (90) days from the day
of occurrence of the Buy-Out Event unless Arch exercises its Option and makes
the payment of the said consideration to Codexis within such ninety (90) day
period. During such ninety (90) day period, if the Buy-Out Event is other than
bankruptcy or insolvency of Codexis or expiration of this Agreement, Codexis
shall continue to perform its obligations under the Agreement in respect of the
Products not subject to the Buy-Out Event. The payment above shall be Codexis’
sole compensation for such Option-exercise by Arch. In the event Arch exercises
its Option, Codexis shall render reasonable support to allow Arch to effectively
utilize the rights acquired by the Option exercise, including without
limitation, introduction of appropriate contacts and technology support;
provided, however, such support shall only be provided during (and only during)
scale up at Arch or a contract manufacturing organization designated by Arch and
in no event for a period longer than eight (8) weeks. Codexis’ obligations in
respect of such support shall be limited to (i) phone and email support and (ii)
onsite support limited to ten (10) man-hours per week provided that Arch cover
all out-of-pocket travel and boarding expenses. Any license granted to Arch
pursuant to this Section 15.5 shall be subject to the following restrictions:
(i) Arch may not manufacture any Codexis Enzymes for Third Parties; (ii) Arch
may only manufacture Codexis Enzymes solely for use by Arch to manufacture
Products for sale by Arch; and (iii) Arch may not sublicense any of the rights
granted by Codexis to Arch. Furthermore, any license granted to Arch pursuant to
this Section 15.5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



shall not affect (i) Codexis’ ownership rights in (or Codexis’ rights to grant
additional licenses to) Codexis IP Rights, Codexis Enzymes and Codexis Process
or (ii) Codexis’ right to manufacture Codexis Enzymes that are subject to the
product.
15.6    Survival. In addition to any provisions which by their terms survive
termination or expiration of this Agreement, Articles 1, 10 (for the period set
forth in Section 10.7), 14 and 16 and Sections 2.9, 2.15 (for the period set
forth therein), 9.3, 11.1, 11.2, 11.3, 11.4, 11.5, 12.5, 13.1, 13.2, 13.3, 13.4
(for the period set forth therein) and 15.6 shall survive expiration or
termination of this Agreement, as applicable.
16.    MISCELLANEOUS
16.1    Further Assurances. From time to time on and after the Effective Date,
each Party shall at the reasonable request of the other Party (a) deliver to the
other Party such records, data, or other documents; (b) execute, and deliver or
cause to be delivered, all assignments, consents, documents or further
instruments of transfer or license; and (c) take or cause to be taken all other
actions as such other Party may reasonably deem necessary or desirable in order
for such Party to obtain the full benefits of this Agreement and the
transactions contemplated hereby; each to the extent as required under the
provisions of this Agreement.
16.2    Limitation of Liability. EXCEPT FOR BREACH OF ARTICLE 10, CLAIMS OF A
THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER ARTICLE 13, OR WITH
RESPECT TO UNAUTHORIZED EXPLOITATION OF CODEXIS’ INTELLECTUAL PROPERTY RIGHTS,
INCLUDING WITHOUT LIMITATION, BREACH OF 12.4.1 AND 12.4.2, IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, INDIRECT, PUNITIVE,
EXEMPLARY, OR SPECIAL DAMAGES OF THE OTHER PARTY ARISING OUT OF OR RELATED TO
THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY, WHETHER
FORESEEABLE OR NOT.
16.3    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York,
United States of America, without giving effect to any choice of law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of such State to the rights and duties of the Parties.
16.4    Force Majeure. Except for the payment of money, neither Party shall be
held responsible for any delay or failure in performance hereunder caused by
strikes, embargoes, unexpected government requirements, civil or military
authorities, acts of God, flood, earthquake, or by the public enemy or other
causes reasonably beyond such Party’s control and without such Party’s fault or
negligence; provided, that the affected Party notifies the unaffected Party as
soon as reasonably possible and resumes performance hereunder as soon as
reasonably possible following cessation of such force majeure event; provided,
further, that no such delay or failure in performance shall continue for more
than three (3) months. In the event that a delay or failure in performance by a
Party under this Section 16.4 continues longer than three (3) months, the other
Party may terminate this Agreement in accordance with the terms and conditions
of Section 15.2.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



16.5    Independent Contractors. Nothing contained in this Agreement shall be
deemed to constitute a partnership, joint venture, association of persons,
agency or any other such relationship of similar nature, between the Parties.
Nothing in this Agreement shall constitute or be deemed to or is intended to
constitute Arch as an agent of Codexis or Codexis as an agent of Arch. Neither
Party shall: (a) enter into a contract in the name of or purporting to be made
on behalf of the other Party unless to the extent as may be authorized under any
agreement entered into between the Parties; (b) by any act, pledge the credit of
the other Party or impose or attempt to impose any contractual obligations on
the other Party; or (c) either in its own office, factories or depots or on
invoices, bill heads or letter papers or any other place or by any other means,
oral or written, make any statement to the effect or representation calculated
or liable to induce others to believe that it is the agent of the other Party.
16.6    Assignment. This Agreement is binding upon and inures to the benefit of
the Parties, and to their permitted successors and assigns. Neither Party may
transfer or assign its rights and obligations under this Agreement to a Third
Party without the prior written consent of the other Party. Notwithstanding the
foregoing, each of the Parties shall have the right to transfer or assign its
rights and obligations under this Agreement, without consent, to an Affiliate or
a successor to all or substantially all of its business or assets relating to
this Agreement whether by operation of law, sale, merger, or otherwise. Any
assignment not in conformance with this Section 16.6 shall be null, void, and of
no legal effect.
16.7    Notices. Any notice, report, communication, or consent required or
permitted by this Agreement shall be in writing and shall be sent (a) by prepaid
registered or certified mail, return receipt requested, (b) by overnight express
delivery service by a nationally recognized courier, or (c) via confirmed
facsimile, followed within five (5) days by a copy delivered in accordance with
this Section 16.7, addressed to the other Party at the address shown below or at
such other address as such Party gives notice hereunder. Such notice will be
deemed to have been given when delivered or, if delivery is not accomplished by
some fault of the addressee, when tendered.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



If to Arch:
Arch Pharmalabs Limited
 
H wing, 4th Floor
 
Tex Centre
 
Off Saki Vihar Road
 
Chandivali, Mumbai- 400072


 
India
 
Attn: Company Secretary
 
Facsimile: +912228471234
 
 
With a copy to:
Arch Pharmalabs Limited
 
H wing, 4th Floor
 
Tex Centre
 
Off Saki Vihar Road
 
Chandivali, Mumbai- 400072


 
India
 
Attn: Chairman and Managing Director
 
Facsimile: +912228471234



If to Codexis:
Codexis, Inc.


Codexis, Inc.
 
200 Penobscot Drive
 
Redwood City, California 94063
 
USA
 
Attn: Senior Vice President, Pharmaceuticals
 
Facsimile: +43 664 358 4451









With a copy to:
Codexis, Inc.


Codexis, Inc.
 
200 Penobscot Drive
 
Redwood City, California 94063
 
USA
 
Attn: General Counsel
 
Facsimile: 1-650-421-8108








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



16.8    Severability. If any provision of this Agreement is found by a court to
be void, invalid, or unenforceable, such provision shall be reformed to comply
with Applicable Law or stricken if not so conformable, so as not to affect the
validity or enforceability of this Agreement; provided that no such reformation
or striking shall be effective if the result materially changes the economic
benefit of this Agreement to either Party. If any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be void, invalid,
or unenforceable, and reformation or striking of such provision would materially
change the economic benefit of this Agreement to either Party, the Parties shall
modify such provision in accordance with Section 16.9 to obtain a legal, valid,
and enforceable provision and provide an economic benefit to the Parties that
most nearly effects the Parties’ intent on entering into this Agreement.
16.9    Modifications; Waivers. This Agreement may not be altered, amended,
supplemented, or modified in any way except by a writing signed by each Party.
The failure of a Party to enforce any rights or provisions of this Agreement
shall not be construed to be a waiver of such rights or provisions, or a waiver
by such Party to thereafter enforce such rights or provision or any other rights
or provisions hereunder.
16.10    No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.
16.11    Interpretation.
(a)    Captions and Headings. The captions and headings of clauses contained in
this Agreement preceding the text of the articles, sections, subsections, and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.


(b)    Singular and Plural. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both genders and the neuter.


(c)    Articles, Sections, and Subsections. Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such section; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.


(d)    Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.


(e)    Ambiguities. The Parties jointly drafted this Agreement. Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
Party, irrespective of which Party may be deemed to have caused the ambiguity or
uncertainty to exist.



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



16.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
16.13    Entire Agreement. The Parties acknowledge that this Agreement,
including, for clarity, the preamble, recitals, and exhibits attached hereto,
together with accepted Product Purchase Orders, and any other agreements entered
into by the Parties contemporaneously with this Agreement sets forth the entire
agreement and understanding of the Parties as to the subject matter hereof, and
supersedes all prior and contemporaneous discussions, agreements, and writings
with respect hereto with respect to the subject matter hereof, including without
limitation the 2010 Arch Agreements, which are hereby terminated in their
entirety. No trade customs, courses of dealing or courses of performance by the
Parties shall be relevant to modify any term(s) used in this Agreement.
[Signature page follows]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Arch and Codexis have executed this Agreement by their
respective duly authorized representatives as of the Effective Date.
CODEXIS, INC.
(“Codexis”)
By: /s/John J. Nicols
Name: John J. Nicols
Title: President and Chief Executive Officer


ARCH PHARMALABS LIMITED
(“Arch”)
By:  /s/Ajit Kamath
Name:Ajit Kamath
Title: Chairman and Managing Director
 
Solely for the purpose of Section 16.13:


CODEXIS LABORATORIES INDIA PRIVATE LIMITED


By: /s/Douglas T. Sheehy__________________
Name: Douglas T. Sheehy
Title: Director
 




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Exhibit 1.18


Codexis Enzymes


[***]
[***]
[***]
[***]
[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Exhibit 1.37


Products




•
[***]

•
[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Exhibit 2.14




Specifications for Codexis Enzymes are as set forth below:


PRODUCT SPECIFICATIONS


[***]


LYOPHILIZED ENZYME POWDER


TEST DESCRIPTION
SPECIFICATION
TEST METHOD


1.     Appearance
[***]
QCP-029
2.    Specific Activity
[***]
QCP-001
3.    Moisture
[***]
QCP-025


















[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






PRODUCT SPECIFICATIONS


[***]


LYOPHILIZED ENZYME POWDER


TEST DESCRIPTION
SPECIFICATION
TEST METHOD


1.     Appearance
[***]
QCP-029
2.    Specific Activity
[***]
QCP-027
3.    Moisture
[***]
QCP-025














[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






PRODUCT SPECIFICATIONS


[***]


LYOPHILIZED ENZYME POWDER


TEST DESCRIPTION
SPECIFICATION
TEST METHOD


1.     Appearance
[***]
QCP-029
2.    Specific Activity
[***]
QCP-002
3.    Moisture
[***]
QCP-025






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






PRODUCT SPECIFICATIONS


[***]


LYOPHILIZED ENZYME POWDER


TEST DESCRIPTION
SPECIFICATION
TEST METHOD


1.     Appearance
[***]
QCP-029
2.    Specific Activity
[***]
QCP-013
3.    Moisture
[***]
QCP-025






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Exhibit 13.4.1


Insurance
CODEXIS INSURANCE TYPES AND LIMITS
Type of Insurance
Limits of Liability
Commercial General Liability (including contractual liability but excluding
Product Liability) with bodily injury, death and property damage coverage limits
as specified


Combined single limit of not less than $1,000,000 per occurrence and $2,000,000
in the aggregate
Product Liability with bodily injury, death and property damage coverage limits
as specified
Either (a) any limit mutually agreed to by the Parties, (b) any limit required
by a customer that requests to purchase at least $3,000,000 worth of Products
collectively from the Parties and their Affiliates in any one (1) year period,
or (c) at the point at which Parties and their Affiliates collectively have sold
an aggregate amount of at least $30,000,000 worth of Products in any one (1)
year period, a combined single limit of not less than $10,000,000 per occurrence
and in the aggregate


Umbrella Policy with bodily injury, death and property damage coverage limits as
specified (does not include Product Liability)


Combined single limit of not less than $1,000,000 per occurrence and
$2,000,000 in the aggregate
Worker’s Compensation (work injury)


$1,000,000 per accident



 









[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.